— In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, Warwick Valley Central School District appeals from an order of the Supreme Court, Orange County (Slobod, J.), dated April 7, 2008, which granted the petition.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in granting the petition pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim (see Matter of Leeds v Port Washington Union Free School Dist.,55 AD3d 734 [2008]; Matter of Melissa G. v North Babylon Union Free School Dist., 50 AD3d 901 [2008]). Spolzino, J.P., Santucci, Miller, Dickerson and Eng, JJ., concur.